Case 19-12558-ref   Doc 3   Filed 04/22/19 Entered 04/22/19 11:39:18   Desc Main
                            Document      Page 1 of 11
Case 19-12558-ref   Doc 3   Filed 04/22/19 Entered 04/22/19 11:39:18   Desc Main
                            Document      Page 2 of 11
Case 19-12558-ref   Doc 3   Filed 04/22/19 Entered 04/22/19 11:39:18   Desc Main
                            Document      Page 3 of 11
Case 19-12558-ref   Doc 3   Filed 04/22/19 Entered 04/22/19 11:39:18   Desc Main
                            Document      Page 4 of 11
Case 19-12558-ref   Doc 3   Filed 04/22/19 Entered 04/22/19 11:39:18   Desc Main
                            Document      Page 5 of 11
Case 19-12558-ref   Doc 3   Filed 04/22/19 Entered 04/22/19 11:39:18   Desc Main
                            Document      Page 6 of 11
Case 19-12558-ref   Doc 3   Filed 04/22/19 Entered 04/22/19 11:39:18   Desc Main
                            Document      Page 7 of 11
Case 19-12558-ref   Doc 3   Filed 04/22/19 Entered 04/22/19 11:39:18   Desc Main
                            Document      Page 8 of 11
Case 19-12558-ref   Doc 3   Filed 04/22/19 Entered 04/22/19 11:39:18   Desc Main
                            Document      Page 9 of 11
Case 19-12558-ref   Doc 3   Filed 04/22/19 Entered 04/22/19 11:39:18   Desc Main
                            Document      Page 10 of 11
Case 19-12558-ref   Doc 3   Filed 04/22/19 Entered 04/22/19 11:39:18   Desc Main
                            Document      Page 11 of 11
